Citation Nr: 1025213	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  08-17 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for a positive tuberculosis 
test. 

2.  Entitlement to an increased (compensable) disability rating 
for service-connected bilateral pes planus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from 
November 1982 to September 1993, and from May 2004 to September 
2005.  Receipt of the Combat Action Badge is indicated by the 
record.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a November 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

The Veteran was scheduled to appear at the Indianapolis RO to 
have a hearing before a decision review officer (DRO) in July 
2009.  The Veteran failed to report for the hearing, and he has 
not since asked for it to be rescheduled.  Accordingly, the 
hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) 
(2009). 

The issue of entitlement to a compensable rating for the 
Veteran's service-connected bilateral pes planus is addressed in 
the Remand portion of the decision, below.


FINDING OF FACT

The competent medical evidence does not support a finding that 
the Veteran is currently diagnosed with tuberculosis or any other 
chronic disability as a result of his in-service positive 
tuberculosis test.


CONCLUSION OF LAW

Service connection for a positive tuberculosis test, or residuals 
thereof, is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.371, 3.374 (2009).   




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to an increased disability rating 
for his service-connected bilateral pes planus disability and 
entitlement to service connection for a positive tuberculosis 
test.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The issues on appeal will then be analyzed 
and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated that 
"a veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the required notice, to include 
notice with respect to the effective-date element of the claim, 
by a letter mailed in September 2007, prior to the initial 
adjudication of his claims.  In short, the record indicates the 
Veteran received appropriate notice pursuant to the VCAA. 



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Assistance provided by VA shall 
include providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to make 
a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  

The Board finds reasonable efforts have been made to assist the 
Veteran in obtaining evidence necessary to substantiate his claim 
for service connection for disability as a result of his in-
service tuberculosis test.  There is no reasonable possibility 
that further assistance would aid in substantiating these claims.  
The pertinent evidence of record includes the Veteran's service 
treatment records, the Veteran's statements, and post service VA 
treatment records.  

The Board notes that the Veteran was not provided a VA 
examination and nexus opinion with regard to his tuberculosis 
claim.  Under 38 C.F.R. § 3.159(c)(4) (2009), VA will provide a 
medical examination or opinion if the information and evidence of 
record does not contain sufficient medical evidence for VA to 
make a decision on the claim but:  (1) contains competent lay or 
medical evidence that the claimant has a current diagnosed 
disability, or persistent or recurring symptoms of disability; 
(2) establishes that the Veteran suffered an event, injury, or 
disease in service; and (3) indicates that the claimed disability 
or symptoms may be associated with the established event, injury, 
or disease in service.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2009); see also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  As will be explained in greater detail 
below, the Veteran has presented no evidence that he is currently 
diagnosed with tuberculosis.  Accordingly, a VA examination is 
not warranted.

The facts of this case are different than the facts in Charles v. 
Principi, 16 Vet. App. 370 (2002), in which the Court held that 
VA erred in failing to obtain a medical nexus opinion where 
evidence showed acoustic trauma in service and a current 
diagnosis of tinnitus.  Significantly, in this case, there is no 
competent evidence of record that establishes or suggests that 
the Veteran is currently diagnosed with tuberculosis.   

The Board finds that under the circumstances of this case, VA has 
satisfied the notification and duty to assist provisions of the 
law and that no further action pursuant to the VCAA need be 
undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claims.  He has retained the services 
of a representative.  Additionally, in his June 2008 substantive 
appeal [VA Form 9], the Veteran declined the option of testifying 
at a personal hearing.

Accordingly, the Board will proceed to a decision.


Service connection for a Positive Tuberculosis Test

Pertinent legal criteria

Generally, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

Service connection will also be presumed for certain chronic 
diseases, including active tuberculosis, if manifest to a 
compensable degree within three years after discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Evidence of activity on comparative study of X-ray films showing 
pulmonary tuberculosis within the 3-year presumptive period 
provided by § 3.307(a)(3) will be taken as establishing service 
connection for active pulmonary tuberculosis subsequently 
diagnosed by approved methods.  38 C.F.R. § 3.371(a).  A 
diagnosis of pulmonary tuberculosis will be acceptable only when 
provided in: (1) service department records; (2) VA medical 
records of examination, observation or treatment; or (3) private 
physician records on the basis of that physician's examination, 
observation or treatment of the veteran and where the diagnosis 
is confirmed by acceptable clinical, X-ray or laboratory studies, 
or by findings of active tuberculosis based upon acceptable 
hospital observation or treatment.  38 C.F.R. § 3.374.  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
A "current disability" means a disability shown by competent 
medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 
(1997).

Analysis

The Veteran is claiming entitlement to service connection for a 
positive tuberculosis test, which he contends is due to his 
military service.  With respect to Hickson element (1), the 
competent medical evidence of record does not demonstrate that 
the Veteran is currently diagnosed with tuberculosis or any other 
disability as a result of his positive tuberculosis test.  In 
December 2006, the Veteran stated to a VA nurse practitioner that 
he "cannot take a tuberculosis skin test."  He denied any 
postservice medical treatment for approximately 8 or 9 years as 
he had been "relatively healthy."   At that time, the Veteran 
denied any chest pain, palpitations, exertional dyspnea, 
coughing, wheezing, or shortness of breath.  Furthermore, a 
cardiovascular and respiratory examination of the Veteran 
conducted at that time revealed essentially normal results.  
Notably, no diagnosis of tuberculosis was rendered.  The 
remainder of the Veteran's postservice treatment records does not 
contain any reference to complaints, treatment, or diagnosis of 
tuberculosis or a positive tuberculosis test or residuals 
thereof.  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death benefits.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that 
lay evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to 
report his symptoms both current and past (including inhalation 
of diesel fuel and paint fumes during service), has presented no 
clinical evidence of a diagnosis of tuberculosis or chronic 
disability as a result of his in-service positive tuberculosis 
testing.   The Board finds that the Veteran as a lay person is 
not competent to associate any of his claimed symptoms to 
tuberculosis or a positive tuberculosis test during service.  
Such opinion requires specific medical training and is beyond the 
competency of the Veteran or any other lay person.  In the 
absence of evidence indicating that the Veteran has the medical 
training to render medical opinions, the Board must find that his 
contention with regard to a diagnosis of tuberculosis or testing 
positive for tuberculosis to be of no probative value.  See also 
38 C.F.R. § 3.159(a)(1) (2009) [competent medical evidence means 
evidence provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions].  Accordingly, the statements offered by the Veteran 
in support of his own claim are not competent evidence of a 
current tuberculosis disability.

The Veteran has been accorded ample opportunity to present 
competent evidence in support of his claim.  He has failed to do 
so.  See 38 U.S.C.A. § 5107(a) (West 2002).  The Court has held 
that "[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Wood v. 
Derwinski, 1 Vet. App. 190. 192 (1991) ("the duty to assist is 
not always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.").  

The Board has not ignored or dismissed the evidence contained in 
the Veteran's service treatment records dated in October 1988 
documenting a positive tuberculosis test (PPD).  The Board 
recognizes the Court's decision in McClain v. Nicholson, 21 Vet. 
App. 319 (2007) [holding that the presence of a chronic 
disability at any time during the claim process can justify a 
grant of service connection where the record otherwise supports 
it, even where the most recent diagnosis is negative].  However, 
the Board observes that chest X-ray, blood testing (CBC), and 
liver function testing (LFT) were normal.  The Veteran was 
diagnosed as a "PPD converter" with "no evidence of active 
tuberculosis."    Furthermore, the Board observes that, in this 
case the claimed disability, that is disability resulting from 
his positive tuberculosis test, has not been noted at any time 
during the pendency of this claim, which dates to July 2007.

The Board adds that the positive tuberculosis test reported by 
the Veteran, and confirmed in service treatment records, merely 
establishes that at some point, the Veteran was exposed to 
tuberculosis and now carries antibodies for that disease.  A 
positive tuberculosis test (PPD test) is not the same thing as a 
medical diagnosis of active tuberculosis; nor is it by itself 
considered a disability that can be service connected.  Rather, 
such positive test result is considered to be a laboratory 
finding used in exploring a possible diagnosis of tuberculosis; 
purified protein derivative examination is used to test for 
exposure to Mycobacterium tuberculosis.  See DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 1498, 1962 (30th ed. 2003).  Thus, 
service connection cannot be granted based solely on a showing of 
a positive PPD skin test. There is no showing of any disability 
or impaired functioning due to this positive test.  The law 
specifically limits entitlement for service-connected disease or 
injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110.

Because the competent evidence of record does not substantiate a 
current diagnosis of tuberculosis, the first Hickson element is 
not met, and service connection is not warranted on that basis.  
See Degmetich v. Brown, 104 F.3d 132 (Fed. Cir. 1997); see also 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection cannot be granted if the claimed disability does not 
exist].

In conclusion, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
positive tuberculosis test, to include tuberculosis.  The benefit 
sought on appeal is accordingly denied.  


ORDER

Entitlement to service connection for a positive tuberculosis 
test is denied. 


REMAND

Under pertinent VA rating criteria, moderate pes planus, with 
weight-bearing over or medial to the great toe, inward bowing of 
the tendo Achilles tendon, pain on manipulation and use of the 
feet, will be rated 10 percent disabling.  Severe disability, 
with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, characteristic callosities, will 
be rated 30 percent disabling where bilateral.  Pronounced 
disability (with marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe spasm 
of the tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances) will be rated 50 percent disabling where 
bilateral.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2009).

The Board notes that the Veteran was afforded a VA foot 
examination in October 2007.  This examination is inadequate for 
rating purposes as it does not address whether the Veteran's pes 
planus is manifested by weight-bearing over, or medial to, the 
great toe, or inward bowing of the tendo Achilles tendon as 
contemplated by a compensable evaluation.  

Because the prior examination is inadequate, a new examination is 
required.  VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent upon 
the rating board to return the report as inadequate for 
evaluation purposes." 38 C.F.R. § 4.2 (2009).  Where the Board 
makes a decision based on an examination report which does not 
contain sufficient detail, remand is required "for compliance 
with the duty to assist by conducting a thorough and 
contemporaneous medical examination.'"  Goss v. Brown, 9 Vet. App 
109, 114 (1996).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers who 
treated the veteran for his bilateral pes 
planus since May 2008.  After securing the 
any necessary release(s), the RO should 
obtain these records.

2.  The Veteran should be afforded a VA 
examination by a physician with the 
appropriate expertise, to determine the 
current severity of his service-connected 
bilateral pes planus. 

The examiner should render all findings 
needed to rate bilateral pes planus under 
the appropriate rating criteria, to include 
whether the  disability results in weight 
bearing line over or medial to the great 
toe, inward bowing of the Achilles tendon, 
pain on manipulation and use of the feet, 
marked pronation, extreme tenderness of the  
plantar surfaces of the feet, marked inward 
displacement or severe spasm of the 
Achilles tendon on manipulation not 
improved by orthopedic shoes or  
appliances.  

The examiner should also comment on whether 
there is pain on manipulation and use of 
the feet (bilateral or unilateral).   

Finally, considering all of the above, the 
examiner should provide an assessment of 
the overall severity of the service-
connected bilateral foot disability. 

3.  If any benefit sought on appeal remains 
denied, the RO/AMC should issue a 
supplemental statement of the case and then 
return the case to the Board, if otherwise 
in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


